The Supreme Court affirmed the decree of the Common Pleas ■on February 12th, 1883, in the following.opiniori,
Per Curiam :
It is not now necessary to decide whether the facts proved justified the decree of divorce. We' think the appellant is estopped from denying its validity. When it was made the Court further ordered the libellant to pay her in lieu of alimony the sum of $50,000, and also convey to her a certain house and lot. Two days thereafter the money was paid, and deed executed, and both accepted by her. She still retains them. In accepting as much of the decree as she deemed beneficial to herself she ratified and confirmed the whole decree. The money and property decreed to her Avere not temporary alimony, but as a gross sum on the absolute severance of the bonds of matrimony. She accepted it as made and is bound to submit to the whole decree.
Deeere affirmed and appeal dismissed at the costs of the appellant.